Exhibit GERBER SCIENTIFIC, INC. SUBSIDIARIES OF THE COMPANY Subsidiary State or Jurisdiction of Incorporation or Organization Gerber Scientific International, Inc. Connecticut Gerber Technology Pty., Ltd. Australia Gerber Scientific International Limited Hong Kong Gerber Technology SA de CV Mexico Gerber Technology GmbH Germany Gerber Technology NV/SA Belgium Gerber Technology SARL France Gerber Technology Aktiebalag Sweden Gerber Technology, Ltd. United Kingdom Gerber Scientific International A/S Denmark Gerber Technology LDA Portugal Gerber Scientific (Shanghai) Co. Ltd. China Gerbertec Maroc SARL Morocco Gerber Coburn Optical (Australia) Pty., Ltd. Australia Gerber Scientific International Pte., Ltd. Singapore Gerber Coburn Optical (U.K.), Ltd. United Kingdom Gerber Coburn Optical International, Inc. Delaware Gerber Scientific UK, Ltd. United Kingdom Spandex Ltd United Kingdom H. Brunner GmbH Germany Ultramark Adhesive Products Ltd. United Kingdom Spandex Benelux NV Belgium Spandex France SA France Spandex AG Switzerland Spandex Kft Hungary Spandex s.r.o. Czech Republic Spandex Benelux BV Holland Gerber Scientific International (Spain) SA Spain Gerber Scientific International Italy srl Italy Gerber Scientific International Ltd. Canada Spandex GmbH Austria Spandex Unifol Sro Slovak Republic Gerber Scientific International (Australia) Pty. Ltd. Australia Spandex Asia Pacific Ltd. New Zealand Gerber Scientific International (Sweden) AB Sweden Spandex sp. z o.o. Poland Other subsidiaries, considered in the aggregate as a single subsidiary, would not constitute a significant subsidiary as of April 30, 2008 and are not listed above.
